DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitation “control element/device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “element” coupled with functional language “maintaining the temperature of the refrigerant in the liquid cooling section” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
50, 51, 55 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Control element/device→ valve
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 46-48, 51-55, 66 and 69-72 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0051119 to Hayashi et al., hereinafter referred to as Hayashi.
In reference to claim 46, Hayashi discloses the claimed invention including:
A method of simultaneously providing air and fluid cooling by a dual air and liquid evaporator (heat exchangers 6 and 4 collectively comprise the dual air and liquid evaporator), comprising:
simultaneously providing to a dual air (6) and liquid (4) evaporator a refrigerant that becomes a saturated vapor in air and liquid cooling sections of the dual air and liquid evaporator (implied by the disclosure of heat exchanger 6 and 4 acting as evaporators in [0065]);
controlling the phase of the refrigerant in the air cooling section to generate cooled supply air by the air cooling section (via valve 12); and
controlling the phase of the refrigerant in the liquid cooling section (via valve 11) to generate cooling supply liquid by the liquid cooling section.
In reference to claim 47, Hayashi discloses the claimed invention including:
transferring heat energy absorbed by the refrigerant in one or more of the air and liquid cooling sections to the environment outside the dual air and liquid evaporator (via hot water from the hot water heat exchanger 3).
In reference to claim 48, Hayashi discloses the claimed invention including:
controlling the temperature of the refrigerant in the air cooling section (via valve 12) to control the temperature of the generated supply air and controlling the 
In reference to claim 51, Hayashi discloses the claimed invention including:
Hayashi discloses controlling a first control element (12) that controls the temperature of the refrigerant in the air cooling section (6) responsive to pressure measurements of the refrigerant in the air cooling section (pressure sensor 18 of refrigerant of the air heat exchanger [0056])
controlling a second control element (11) that controls the temperature of the refrigerant in the liquid cooling section responsive to pressure or temperature measurements of the refrigerant in the liquid cooling section (target temperature of cold water heat exchanger [0062].
In reference to claim 52, Hayashi discloses the claimed invention including:
Hayashi implicitly discloses maintaining a level of heat of the refrigerant responsive to one or more of temperature or pressure measurements of the refrigerant in the air cooling section and temperature or pressure measurements of the refrigerant in the liquid cooling section. Hayashi discloses a target pressure sensor (18) and control that ensures the pressure in the heat exchanger approximates the target pressure, i.e. maintains that value, see [0068].
In reference to claim 53, Hayashi discloses the claimed invention including:
a compressor (1) that provides a mass flow rate of the refrigerant through the dual air and liquid evaporator to maintain the level of heat of the refrigerant.
In reference to claim 54, Hayashi discloses the claimed invention including:
selectably choosing the maintained level of heat of the refrigerant, see [0068] where the target pressure value is set.
In reference to claim 55, Hayashi discloses the claimed invention including:

In reference to claim 66, Hayashi discloses the claimed invention including:
Although Hayahsi fails to explicitly disclose maintaining a refrigerant pressure in the liquid cooling section above the freezing point of water, the refrigerant in the liquid cooling system must inherently be above the freezing point of water, or else the water in the liquid cooling line would freeze and fail to flow through the supply and return lines. Accordingly, Hayashi is considered to inherently perform this function during normal operation.
In reference to claim 69, Hayashi discloses the claimed invention including:
A method of providing air and fluid cooling by a dual air and liquid evaporator (heat exchanger 4 and 6 collectively comprise the dual air and liquid evaporator), comprising:
providing to a dual air and liquid evaporator a refrigerant that becomes a saturated vapor in air and liquid cooling sections of the dual air and liquid evaporator (implicit in the disclosure of heat exchangers 4 and 6 acting as an evaporator of a vapor compression system [0065);
controlling the phase of the refrigerant in the air cooling section (via 12) to generate cooled supply air by the air cooling section;
controlling the phase of the refrigerant in the liquid cooling section (via 11) to generate cooling supply liquid (water) by the liquid cooling section; and
controlling a mass flow rate of the refrigerant through the dual air and liquid evaporator to maintain the level of heat of the refrigerant [0059].
In reference to claim 70, Hayashi discloses the claimed invention including:
Although Hayahsi fails to explicitly disclose maintaining a refrigerant pressure in the liquid cooling section above the freezing point of water, the refrigerant in the liquid 
In reference to claims 71 and 72, Hayashi discloses the claimed invention including:
Hayashi necessarily discloses maintaining the temperature of the refrigerant in the liquid cooling section (4) below the temperature of process liquid flowing in the liquid cooling section by a first control device (expansion valve 11, in order to cool the water flowing therein according to the laws of Thermodynamics).
And controlling the temperature of the refrigerant in the air cooling section by a second control device (expansion valve 12), but fails to disclose maintaining the temperature of the refrigerant in the liquid cooling section below the temperature of air surrounding the liquid cooling section. However it would make sense to provide a refrigerant coil below the temperature of ambient air. If the temperature surrounding the coolant coil were lower than the temperature of the refrigerant, then the water would not need to be cooled utilizing the refrigerant coil in the cold water heat exchanger as the cold temperature of the ambient air would provide the cooling. Further, it appears that ensuring the temperature within the coils at a temperature below the ambient air would produce predictable results in that the cold water heat exchanger could provide water at temperatures below ambient. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Hayashi such that the  temperature of the refrigerant in the liquid cooling section below the temperature of air surrounding the liquid cooling section in order to advantageously ensure that the water was cooler than the ambient air.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 49, 50, 59, 60, 67, and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi as modified.
In reference to claims 49, 67, and 68, Hayashi as modified disclose the claimed invention.
Hayashi necessarily discloses maintaining the temperature of the refrigerant in the liquid cooling section (4) below the temperature of process liquid flowing in the liquid cooling section by a first control device (expansion valve 11, in order to cool the water flowing therein according to the laws of Thermodynamics).
And controlling the temperature of the refrigerant in the air cooling section by a second control device (expansion valve 12), but fails to disclose maintaining the temperature of the refrigerant in the liquid cooling section below the temperature of air surrounding the liquid cooling section. However it would make sense to provide a 
In reference to claim 50, Hayashi as modified disclose the claimed invention.
Hayashi discloses maintaining the temperature of the refrigerant in the liquid cooling section is performed by a control element (11) coupled to the liquid cooling section.
In reference to claim 59, Hayashi as modified discloses the claimed invention.
Hayashi fails to explicitly disclose providing the generated supply air and the generated supply liquid to one or more devices having components cooled by the received supply liquid and components cooled by the received supply air. However, the examiner takes Official Notice of the fact that utilizing a cooled air and cooled liquid stream to remove heat from a component which generates heat is extremely well known and capable instant recognition of being well known in the art without dispute. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Hayashi such that  the generated supply air and the generated supply liquid was provided to one or more devices having components cooled 
In reference to claim 60, Hayashi as modified discloses the claimed invention.
Hayshi as modified discloses returning liquid to the dual air and liquid evaporator from the one or more device provided the supply liquid and the supply air (see return lines illustrated in figure 1).

Claims 56 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi as modified by US 2016/0138836 to Senf, Jr. et al., hereinafter referred to as Senf.
In reference to claim 56, Hayashi as modified by Senf discloses the claimed invention.
Hayashi fails to disclose removing one or more of water and contaminants from the refrigerant before providing the refrigerant to the dual air and liquid evaporator.
Senf discloses that in the art of multi-evaporator refrigeration systems that it is a known method to removing one or more of water and contaminants from the refrigerant before by drier (124). Senf teaches that this method keeps the refrigerant clean and dry [0017]. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Hayashi by Senf such that one or more of water and contaminants from the refrigerant were removed before providing the refrigerant to the dual air and liquid evaporator, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of keeping the refrigerant clean and dry.

Claims 62-64 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi as modified by US 2014/0298839 to Nagamatsu et al., hereinafter referred to as Nagamatsu, in view of US 2015/009624 to Dunwoody et al., hereinafter referred to as Dunwoody.
In reference to claims 62-64, Hayashi as modified by Nagamatsu and Dunwoody discloses the claimed invention.
Hayashi fails to explicitly disclose the generated supply air and the generated supply liquid to a plurality of server racks having components cooled by the received supply liquid and components cooled by the received supply air, however, one skilled in the art would understand that the method of Hayahsi could be used on a wide variety of applications for cooling components or spaces that require cooling. One skilled in the art would have a reasonable expectation that using this cooling method in any heat producing environment would provide the same reducing the amount of refrigerant in the refrigerant circuit as disclosed at [0019]. Further, Nagamatsu teaches that it is known in the art of servers to supply server racks having components cooled by cooled supply air [0048] and Dunwoody teaches that it is known in the art of servers to supply server racks having components cooled by cooled liquid water [0045]. One skilled in the art would reasonably recognize that method of Hayashi’s hybrid cooling could be used with servers of using liquid and air cooling and one skilled in the art would have a reasonable expectation that the method of Hayashi would not operate differently while experiencing the same benefits disclosed by Hayashi. Further, the predictable use of known prior art elements or steps performing the same functions they have been known to perform is normally obvious and the combination of familiar elements/steps is likely to be obvious when it does no more than yield predictable results. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Hayashi by Nagamatsu and Dunwoody such that the method of Hayashi was used to generated supply air and the generated supply liquid to a plurality of servers 
With respect to claim 64, Dunwoody discloses cooling processing units [0002] and Nagamatsu teaches cooling CPU, GPU, etc. [0035], which would inherently include cooling the resistors, traces, capacitors, etc. of the cooled components. Accordingly, when modifying Hayashi to cool electronic server racks, such a combination would result in the claimed limitations of claim 64.

Claims 65 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi as modified by Dunwoody.
In reference to claim 65, Hayashi as modified by Dunwoody discloses the claimed invention.
Hayshi fails to disclose providing the received supply liquid to one or more heat exchanges coupled to liquid cooled components of the one or more devices.
Dunwoody discloses that it is known in the art of liquid cooling to receive supply liquid to one or more heat exchanges (108) coupled to liquid cooled components of the one or more devices [0044]. This is strong evidence that modifying  Hayashi as claimed would produce predictable result (e.g. cool electrical components with the generated cooling liquid ). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Hayshi by Dunwood such that the received supply liquid to one or more heat exchanges coupled to liquid cooled components of the one or more devices since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of removing heat from heat generating electronics.

Allowable Subject Matter
Claims 57, 58, and 61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.